     Case 19-90065-LT      Filed 01/28/20   Entered 01/28/20 19:49:53    Doc 31   Pg. 1 of 2




1
     Christopher R. Bush CS SBN 243471
     The Law Office of Chris Bush
2    2727 Camino del Rio South, Suite 135
3    San Diego, CA 92108
     Tel. (619) 678-1134
4    chris@chrisbushlaw.com
5    Attorney for Debtor
6
7                       UNITED STATES BANKRUPTCY COURT
8
                        SOUTHERN DISTRICT OF CALIFORNIA

9
     KRYSTAL ANNE MEDINA,                       Case No.: 17-05276-LT7
10
                        Debtor.
11                                              Adv. No.: 19-90065-LT

12
     KRYSTAL ANNE MEDINA
13                                               PLAINTIFF’S RESPONSE TO
                        Plaintiff                DEFENDANT’S EX PARTE
14                                               APPLICATION TO CONTINUE
     v.
15
     National Collegiate Student Loan           Date: February 6, 2020
16   Trust 2006-3
                                                Time: 11:00 AM
17                      Defendant               Dept.: 3
18
19         Plaintiff, Krystal Anne Medina, hereby files this Response to Defendant’s Ex
20   Parte Application to Continue, filed at Docket 30, as follows.
21         Counsel for Plaintiff apologizes to Counsel for Defendant and the Court for his
22   inability to meaningfully respond to the request for a stipulation. Counsel was out of
23   town, with limited ability to communicate, from 10:00 AM January 23 to approximately
24   midnight January 26, and other urgent personal and professional matters required
25   attention.
26   ///
27   ///
28   ///


                                                  -1-
     Case 19-90065-LT     Filed 01/28/20   Entered 01/28/20 19:49:53    Doc 31   Pg. 2 of 2




1          Plaintiff is informed and believes that Defendant NCSLT has been in possession
2    of all exhibits and information contained in Plaintiff’s Opposition as a result of the
3    litigation in Mata v. National Collegiate Student Loan Trust 2006-1, et al. Bankr. CD
4    Cal. 18-ap-01089. As a result, Plaintiff is somewhat skeptical of Defendant’s claim that
5    it would be “practically impossible… to analyze and respond to the Opposition within
6    the time to do so per code.”
7          Plaintiff previously agreed to a 2 month extension requested by Defendant for the
8    preparation of Defendant’s Summary Judgment Motion (See Docket 20). Defendant’s
9    further request for an additional six week extension to respond is excessive and should
10   be denied. To the extent that the Court is inclined to grant an extension to Defendant,
11   Plaintiff requests permission to respond, and an identical amount of time to prepare said
12   response, per Local Rule 9013-6(c).
13      Plaintiff requests that discovery deadlines be extended commensurate with any
14   continued hearing on this matter.
15
16   Date: __1/28/2020____                   _/s/ Christopher R. Bush____________
17
                                             Christopher R. Bush, Attorney for Plaintiff

18
19
20
21
22
23
24
25
26

27
28



                                                 -2-
